Name: Commission Regulation (EEC) No 710/87 of 12 March 1987 on the supply of common wheat and of common wheat flour to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 70/14 Official Journal of the European Communities 13 . 3 . 87 COMMISSION REGULATION (EEC) No 710/87 of 12 March 1987 on the supply of common wheat and of common wheat flour to the World Food Programme (WFP) as food aid limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to the WFP, the Commission allocated to the latter organization 9 914 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*); whereas it is necessary to specify the time HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370 , 30 . 12 . 1986, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139, 24 . 5 . 1986, p. 29 . (*) OJ No L 192, 26 . 7 . 1980 , p. 11 . (*) OJ No L 371 , 31 . 12. 1985, p. 1 . 13 . 3 . 87 Official Journal of the European Communities No L 70/ 15 ANNEX I 1 . Programme : 1986  Operation No 87/87 (') 2. Recipient : World Food Programme (WFP) 3. Place or country of destination : Syria 4. Product to be mobilized : common wheat 5. Total quantity : 3 750 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessional de cereales (ONIC), 21 , avenue Bosquet, F-75005 Paris (telex OFIBLE 200490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process The common wheat must meet the following conditions :  moisture : 14,5% maximum (ICC Method No 110)  protein content 11,5% maximum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 118) 10 . Packaging : in bulk 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country the period for shipment laid down in point 1 6 . The tender must to be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13. Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 24 March 1987 16. Shipment period : 15 April to 15 May 1987 17. Security : 10 ECU per tonne Notes : 1 . At the request of the beneficiary, the successful tenderer shall deliver a certificate coming from an official entity and certifying that for the product to be delivered the standards in force , on nuclear radiation, in the Member State concerned, have not been exceeded. 2. As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Syria, 73 rue A1 Rachid, BP 11269, Damas. Telex DELCOM  SY  412919 . (! ) The operation number is to be quoted in all correspondence . No L 70/16 Official Journal of the European Communities 13 . 3 . 87 ANNEX II 1 . Programme : 1986  Operation No 88/87 (') 2. Recipient : World Food Programme (WFP) 3. Place or country of destination : Jordan (Aqaba) 4. Product to be mobilized : common wheat flour 5 . Total quantity : 4 500 tonnes (6 164 tonnes of cereals) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : ' Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex 200 490 F). 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which d6es not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14 % maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC No 116)  ash content : 0,62% maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new jute sacks of 370 grams, lined with woven polypropylene sacks of 110 grams. The top edge of the sacks will be sewn together  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'ACTION No 88/87 / JORDAN 0210803 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / AQABA' 1 1 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 1 6 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering . 15. Deadline for the submission of tenders : 12 noon on 24 March 1987 16. Shipment period : 15 June to 15 July 1987 17. Security : 15 ECU per tonne Notes : 1 . At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity and certifying that for the product to be delivered the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been exceeded. 2. As soon as the successful tenderer has been informed of the award of the contract, he shall contact the beneficiary or his representative without delay, in order to determine the necessary consignment docu ­ ments, as well as the details of period, rate and other circumstances concerning shipment. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Jordan, Shmeisani-Wadi Sagra Circle, POB 926794, Amman.  Telex 22260 DELEUR JO. 4. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (') The operation number is to be quoted in all correspondence.